After the rendition of the original opinion herein, appellant's motion was granted for a certiorari to bring up copies of his motion to quash the indictment and his motion for a new trial and his bills of exceptions, which were omitted from the original transcript. The clerk complied and sent up an additional record containing these papers, which are now before us, and they have been duly considered.
Appellant's motion to quash the indictment gives as the only reason therefor "that on yesterday, February 1, 1915, this defendant was tried and convicted in State v. F.L. Park, No. 2040, in this court, for the offense of burglary of a railroad freight car charged to have been in possession of J.T. Hungate," who is the agent of a certain railroad company, and given two years in the penitentiary, and claiming that he can not be twice put on trial for the same offense. This case charges him with theft, not burglary. A conviction for theft committed at the same time in the same transaction of burglary is not the same offense, and accused can be convicted of both as expressly provided by our statute. P.C., arts. 1317-1318, and cases cited thereunder. Besides, even if they were the same offense, it would be no ground to quash the indictment, but must be properly plead as jeopardy. *Page 135 
Appellant again, in his motion for rehearing, as was done when this cause was at first submitted, earnestly contends and argues to a considerable extent that the evidence was insufficient to sustain the verdict. Each member of the court has read and studied the evidence. We adhere to the original opinion that the evidence was sufficient.
In his first bill of exception it is shown that the State's attorney asked appellant, on cross-examination, for the purpose of impeachment, if he had not the day before been convicted of burglary. He objected to this question. The court sustained the objection, and, at his request, at the time, instructed the jury that they were not to consider the question at all; that it had nothing whatever to do with the case one way or another. Notwithstanding this, appellant excepted to the mere asking of the question. This bill presents no reversible error. Martoni v. State, 74 Tex.Crim. Rep., 167 S.W. Rep., 357, and authorities there cited; Sweeney v. State, 65 Tex. Crim. 593, 146 S.W. Rep., 883, and authorities there cited.
Appellant's next bill, after the proper style and the usual "Be it remembered," states that "the following proceedings were had, towit:" Then follows more than two pages of typewritten matter, which consists of questions asked, objections made, ruling of the court, answers of the witness and the remarks of the attorneys for both sides. On the first page the only thing we can see that he complains of to which he excepted is that, in a brief argument, when the witness Vann presented and identified the original way-bill for the shipment of the tires alleged to have been stolen, this remark of one of the State's attorneys was made: "They are just taking up the time of the court for nothing." How and in what possible way that injuriously affected appellant's case we are unable to see, and he in no way attempts to show in the bill, and, of course, it presents no reversible error. On the next page of this bill and what follows on the page following, there appears to be nothing to which appellant excepted at the time, and no error is presented thereby.
His next bill is in form exactly similar to the preceding one. It appears from it that the State introduced Harry Young for the purpose of attempting to prove the value of the alleged stolen tires. The witness did not qualify so as to testify to the values and did not testify to the values. The closing remark of the prosecuting attorney after the witness had stated that he did not know the value so as to testify to it was this: "Well, stand aside; if you have not sense enough to know the value of automobile tires, you can go;" and to this remark appellant excepted; but no reason is given, and no possible injury is attempted to be shown to appellant by the attorney's remark.
His next bill is in the same style exactly. This bill shows nothing whatever was testified to by the witness Campbell to which he excepted. On cross-examination the appellant's attorneys asked him this question: "Did he tell you who got those tires at the place where you found them?" (two additional tires found in shop at rear of Bexar Hotel). *Page 136 
The State's counsel objected. The court sustained the objection, and the defendant excepted. This in no way showed any reversible error.
His next and last bill after the style of the cause states:
"At the conclusion of the testimony of Mr. J.W. Vann, a witness for the State, counsel for defendant moved the court to strike out all the testimony given by said witness as to the value of the tires, because he is not qualified, not an expert and knows nothing about the value of tires.
"The motion to strike out was overruled; to which ruling of the court defendant excepted at the time."
This, as it is presented, shows no reversible error. It in no way shows what the testimony of the witness was, or anything other than as quoted above.
The next matter presented in this same said last bill is this:
"When the State had rested, counsel for defendant moved the court to strike out all the testimony of the witness Eggleston in regard to the conversation he had with defendant, F.L. Park, and William Terrell, because that conversation was about some Goodrich tires, when all of the State's testimony shows that the tires alleged to be stolen were Federal Rubber Company tires.
"Also moved the court to instruct the jury to return a verdict for defendant, because the State had failed to make out a case.
"The motions were overruled; defendant excepted."
This, as presented, shows no error; but, if we could look to the record otherwise for the testimony of Eggleston, it would clearly show, in connection with the other testimony in the case, that the conversation appellant and Terrell had with him was unquestionably about the stolen tires. Eggleston, after detailing in full material testimony, says that, in the conversation with Terrell regarding the tires, "I believe he said they were Goodrich tires." Another witness says that some others called them Goodrich tires, but the testimony of other witnesses shows that they were not Goodrich tires but Federal Rubber Company tires. Even, if it had been conclusively shown that they were Federal tires, it would not justify the court to strike out his testimony because he said he believed Terrell said they were Goodrich tires. All that would be a matter of argument before the jury. The jury was entitled to the evidence, together with the other records, so as to properly pass upon the questions submitted to them.
In the original opinion, we said that, whether the appellant took the tires from the car while it was standing in the yards at Smithville or from the car before he reached Smithville, would be immaterial, for wherever he first took them he is substantially and reasonably shown to have been in possession thereof with others at Smithville, and, hence, under the law, could be convicted in Bastrop County, where he was tried and convicted. Appellant contends that, as the indictment charges that the property was taken from the possession of Hungate, who was the local agent of the company at Smithville, in Bastrop County, if the property was taken by appellant before it reached the possession *Page 137 
of Hungate at Smithville, the conviction could not be sustained, because the theft would not have been from Hungate. What was said by the court in the original opinion was wholly unnecessary and was on the question of the venue. The question of venue was not raised in the case, and no bill of exception, which is required by the statute, was taken on that question at all, so that, whether the statement by the court in the original opinion was correct or incorrect, it has nothing to do with the merits of the case, nor with the question of venue, as that question was not raised, as required by the statute. C.C.P., art. 938.
The motion is overruled
Overruled.